Exhibit 10.1
Execution Version
CREDIT AGREEMENT
dated as of
December 22, 2009
between
MARCUS LEMONIS,
STEPHEN ADAMS and OTHER PERSONS,
as Borrower,
and
THOR INDUSTRIES, INC.,
as Lender

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINITIONS AND RULES OF INTERPRETATION
    1  
Section 1.1     Rules of Interpretation
    1  
Section 1.2     Definitions
    1    
2. THE LOAN FACILITY
    2  
Section 2.1     Loan
    2  
Section 2.2     Accrual and Payment of Interest; Repayment of Principal
    2  
Section 2.3     Optional Prepayments
    3  
Section 2.4     Mandatory Prepayments
    3  
Section 2.5     Evidence of Debt
    3  
Section 2.6     Computation of Interest and Fees
    3  
Section 2.7     Payments Generally
    4  
Section 2.8     No Set-off or Withholding
    4  
Section 2.9     Default Interest
    4  
Section 2.10   Interest Rate Limitation
    4    
3. CLOSING CONDITIONS; CONDITIONS PRECEDENT TO THE LOAN
    4  
Section 3.1     Conditions Precedent to the Loan
    4    
4. REPRESENTATIONS AND WARRANTIES
    6  
Section 4.1     Existence, Qualification and Power
    6  
Section 4.2     Authorization; No Contravention
    6  
Section 4.3     Governmental Authorization; Other Consents
    6  
Section 4.4     Binding Effect
    6  
Section 4.5     Absence of Litigation
    6  
Section 4.6     No Default
    7  
Section 4.7     Ownership of Property; No Other Liens; Equity Interests, Etc.
    7  
Section 4.8     Financial Statements of the Borrower
    7  
Section 4.9     No Material Changes
    7  
Section 4.10   Disclosure
    8  
Section 4.11   Compliance with Laws, Etc.
    8  
Section 4.12   Tax Status
    8  
Section 4.13   Other Indebtedness
    8  
Section 4.14   Use of Proceeds
    8    
5. AFFIRMATIVE COVENANTS
    8  
Section 5.1     Financial Statements; Certificates; Other Information
    8  
Section 5.2     Punctual Payment
    10  
Section 5.3     Discharge of Obligations
    10  
Section 5.4     Taxes
    10  
Section 5.5     Compliance with Laws, Contracts, Licenses, and Permits
    11  
Section 5.6     Further Assurances
    11  
Section 5.7     Use of Proceeds
    11  
Section 5.8     Notices
    11  
Section 5.9     Exclusivity Agreement
    11  

 



--------------------------------------------------------------------------------



 



              Page  
6. NEGATIVE COVENANTS
    12  
Section 6.1     Restrictions on Indebtedness
    12  
Section 6.2     Liens
    12  
Section 6.3     Trust Agreements
    12  
Section 6.4     Restrictions on Transfer
    13  
Section 6.5     Restrictions on Repurchased Interests
    13  
 
       
7. EVENTS OF DEFAULT AND REMEDIES
    13  
Section 7.1     Events of Default
    13  
Section 7.2     Remedies Upon Event of Default
    16  
 
       
8. MISCELLANEOUS
    17  
Section 8.1     Designation of Borrower Representative
    17  
Section 8.2     Amendments, etc.
    17  
Section 8.3     Notices and Other Communications
    17  
Section 8.4     No Waiver; Cumulative Remedies
    17  
Section 8.5     Expenses
    17  
Section 8.6     Indemnification
    18  
Section 8.7     Survival of Representations, etc.
    18  
Section 8.8     Payments Set Aside
    18  
Section 8.9     Successors and Assigns
    19  
Section 8.10   No Third Party Beneficiary
    19  
Section 8.11   Set-off
    19  
Section 8.12   Counterparts; Integration
    19  
Section 8.13   Survival
    19  
Section 8.14   Severability
    20  
Section 8.15   Governing Law
    20  
Section 8.16   Jurisdiction
    20  
Section 8.17   WAIVER OF JURY TRIAL
    20  
Section 8.18   Confidentiality
    20  
 
       
9. DEFINITIONS; CONSTRUCTION
    21  

2



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
Schedule 2.4
  Mandatory Prepayments
Schedule 4.5
  Litigation
Schedule 4.9
  Material Changes
Schedule 6.1(e)
  Other Indebtedness
Schedule 6.4
  Restrictions on Transfer
 
   
EXHIBITS
   
 
   
Exhibit A
  Form of Promissory Note
Exhibit B
  Form of Exclusivity Agreement Amendment
Exhibit C
  Form of Amendments to the 2009 Adams Credit Agreements
Exhibit D
  Form of Compliance Certificate

3



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT is made as of the 22nd day of December, 2009 by
and between Thor Industries, Inc. (the “Lender”) and the Borrower. For purposes
of this Agreement, the “Borrower” means, on a joint and several basis,
(i) Marcus Lemonis (“Lemonis”), (ii) Stephen Adams (“Adams”), and (iii) Stephen
Adams and his successors, as trustee under the Stephen Adams Living Trust (the
“Trust”, and together with Adams, the “Adams Borrower”).
RECITALS
          WHEREAS, the Borrower has requested that the Lender provide a term
loan facility to the Borrower; and
          WHEREAS, the Lender is willing to provide such term loan facility in
an aggregate initial principal amount of $10,000,000 on and subject to the terms
and conditions set forth herein.
          NOW, THEREFORE, in consideration of the recitals herein and mutual
covenants and agreements contained herein, the parties hereto covenant and agree
as follows:

1.   DEFINITIONS AND RULES OF INTERPRETATION

     Section 1.1 Rules of Interpretation.
     (a) This agreement, together with the Exhibits and Appendices hereto, shall
form a single agreement (collectively, this “Agreement”).
     (b) Unless otherwise specified, a reference to any document or agreement
shall include such document or agreement as amended, modified or supplemented
from time to time in accordance with its terms and the terms of this Agreement.
     (c) The singular includes the plural and the plural includes the singular.
     (d) A reference to any law includes any amendment or modification to such
law.
     (e) A reference to any Person includes its permitted successors and
permitted assigns.
     (f) The words “include”, “includes” and “including” are not limiting.
     (g) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular Article or
subdivision of this Agreement.
     (h) The word “him” shall refer to the Borrower.
     Section 1.2 Definitions. The terms defined in Article 10 and in the
Exhibits and Appendices hereto will have the meanings therein specified for
purposes of this Agreement.

1



--------------------------------------------------------------------------------



 



2.   THE LOAN FACILITY

     Section 2.1 Loan. Subject to the terms and conditions set forth herein, the
Lender agrees to make a loan (the “Loan”) to the Borrower on the Closing Date in
an aggregate amount not to exceed the Commitment. Once repaid or prepaid, the
Loan made hereunder may not be reborrowed.
     Section 2.2 Accrual and Payment of Interest; Repayment of Principal.
     (a) The Loan shall bear interest at a rate per annum equal to 12% (the
“Loan Interest Rate”). Except as set forth in Section 2.2(b), interest on the
Loan shall be payable in cash. Interest on the Loan shall accrue from and
including the Closing Date to but excluding the date of any repayment thereof
and, subject to Section 2.2(b) below, cash interest shall be payable (i) in
arrears on each Cash Interest Payment Date commencing with the Cash Interest
Payment Date occurring on March 31, 2010 and ending on the last Cash Interest
Payment Date prior to the Maturity Date and (ii) on any prepayment (on the
amount prepaid), at maturity (whether by acceleration or otherwise) and after
such maturity, on demand. Interest payable in cash or as a PIK Payment (as
defined below) shall accrue at the Loan Interest Rate.
     (b) With respect to any Cash Interest Payment Date on or prior to
December 22, 2011, the Borrower may elect, in a notice given to the Lender not
less than two (2) Business Days prior to the applicable Cash Interest Payment
Date (a “PIK Notice”), that such interest shall instead be “paid-in-kind” by
being capitalized and added to the outstanding principal balance of the Loan on
the subject Cash Interest Payment Date (such that the same amount will no longer
constitute accrued and unpaid interest but instead will be part of the principal
of the Loan for all purposes), in which event such interest shall be so payable
(each, a “PIK Payment”). Such election shall remain in effect for each
subsequent Cash Interest Payment Date on or prior to December 22, 2011, unless
and until it is superseded by a notice to the contrary from the Borrower to the
Lender given not less than two (2) Business Days prior to the first Cash
Interest Payment Date in which such superseding election is to take effect.
Unless the context otherwise requires, for all purposes hereof, references to
“principal amount” of the Loan shall refer to the original principal amount of
the Loan plus any increase in the principal amount of the outstanding Loan as a
result of a PIK Payment. Notwithstanding anything to the contrary contained
herein, on the Closing Date the Borrower shall be deemed to have given to the
Lender a PIK Notice in respect of the initial Cash Interest Payment Date
hereunder.
     (c) The Borrower hereby unconditionally promises to pay the Lender the
aggregate principal amount of the Loan outstanding (which, for the avoidance of
doubt, shall equal an aggregate principal amount of $10,000,000), plus any
increase in the principal amount of the outstanding Loan as a result of PIK
Payments, less any repayments prior to the Maturity Date, on the following dates
in the respective amounts set forth opposite such dates:

2



--------------------------------------------------------------------------------



 



          Date   Amount
December 31, 2011
  $ 500,000  
December 31, 2012
  $ 1,000,000  
December 31, 2013
  $ 1,100,000  
December 22, 2014
  $ 7,400,000  

     Section 2.3 Optional Prepayments. The Borrower may voluntarily prepay the
Loan, in whole or in part, together with all accrued but unpaid interest on the
amount being prepaid and, in the case of any prepayment in whole, all other fees
and other amounts payable hereunder, without premium or penalty, by irrevocable
written notice to the Lender given not later than 10:00 a.m. (New York time) at
least three (3) Business Days prior to the proposed date of prepayment,
specifying the proposed date of prepayment of the Loan. Each prepayment of the
Loan pursuant to this Section 2.3 shall be applied to the outstanding principal
amount thereof in the direct order of maturity of the installments due
thereunder as set forth in Section 2.2(c).
     Section 2.4 Mandatory Prepayments. Within two (2) Business Days following
receipt thereof by or on behalf of the Borrower, the Borrower shall prepay the
Loan, together with all accrued but unpaid interest on the amount prepaid, in an
amount equal to (i) the Tax Refunds Percentage of any tax refunds received by or
on behalf of the Borrower with respect to tax returns filed for the tax year
ending December 31, 2010 and tax returns filed for any tax year thereafter,
(ii) the Net Proceeds Percentage of the Net Proceeds (in an aggregate amount not
to exceed the Annual Net Proceeds Cap during any calendar year) received from
any sale, transfer, assignment or other disposition of (A) any of the Equity
Interests or (B) any other property or assets of the Borrower (other than
(x) the personal residences of either of the Borrowers, (y) the Vineyard
Interests or (z) any property or assets having a fair market value in an
aggregate amount not to exceed the Net Proceeds Threshold), in each case, to the
extent any such sale, transfer, assignment or other disposition is permitted
pursuant to Section 6.5, (iii) the Tax Distributions Percentage of all Tax
Distributions; and (iv) the Extraordinary Distributions Percentage of all
Extraordinary Distributions. The Borrower shall, promptly upon the Borrower
obtaining knowledge of the likely occurrence of any such prepayment, provide
notice thereof to Lender, specifying the nature and amount of any such
anticipated prepayment.
     Section 2.5 Evidence of Debt. The Loan and all payments with respect
thereto shall be evidenced by a promissory note in the form of Exhibit A hereto
(the “Note”). Such promissory note (including any appendices thereto and any
endorsements or other recordation of the date, amount and maturity of the Loan
thereon) shall be conclusive evidence absent manifest error, of the amount of
the Loan made by the Lender to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.
     Section 2.6 Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed.
Interest shall accrue on the Loan for the day on which the Loan is made, and
shall not accrue on the Loan, or any portion thereof, for the day on which the
Loan or such portion is paid.

3



--------------------------------------------------------------------------------



 



     Section 2.7 Payments Generally. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder shall be made to the Lender in
Dollars and in immediately available funds not later than 1:00 p.m. (New York
time) on the date specified herein to the Lender’s account specified below the
Lender’s signature hereto or as otherwise specified by the Lender from time to
time. All payments received by the Lender after 1:00 p.m. (New York time) shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
     Section 2.8 No Set-off or Withholding. All payments by the Borrower to the
Lender hereunder shall be made to the Lender in full without condition or
reduction for any counterclaim, defense, recoupment or setoff and free and clear
of and exempt from, and without deduction or withholding for or on account of,
any present or future taxes, levies, imposts, duties or charges of whatsoever
nature imposed by any Governmental Authority or any taxing authority thereof.
     Section 2.9 Default Interest. If any amount payable by the Borrower under
any Transaction Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a rate per annum at all times equal to
the Default Rate, to the fullest extent permitted by applicable Laws, until
payment in full thereof. Any such amounts (including interest on past due
interest) shall be due and payable upon the written demand of the Lender.
Furthermore, while any Event of Default has occurred and is continuing
(including as a result of the commencement of any proceeding under any
applicable Debtor Relief Law), the Borrower shall pay interest on all
outstanding Obligations hereunder at the Default Rate, to the fullest extent
permitted by applicable Laws.
     Section 2.10 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Transaction Document, the interest paid or agreed to
be paid under the Transaction Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loan or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged or received by the Lender exceeds the Maximum
Rate, the Lender may, to the extent permitted by applicable Law,
(i) characterize any payment that is not principal as an expense, fee or premium
rather than interest, (ii) exclude voluntary prepayments and the effects thereof
and (iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

3.   CLOSING CONDITIONS; CONDITIONS PRECEDENT TO THE LOAN

     Section 3.1 Conditions Precedent to the Loan. This Agreement shall become
effective upon, and the obligation of the Lender to make the Loan hereunder on
the Closing Date is subject to, the satisfaction of the following conditions
precedent:

4



--------------------------------------------------------------------------------



 



  (a)   Transaction Documents. Each of the Transaction Documents shall have been
duly executed and delivered by the respective parties thereto and shall be in
full force and effect. The Lender shall have received a fully executed
counterpart of each such document;

  (b)   Certified Copies of Organizational Documents. The Lender shall have
received from the Trust, copies, certified as of a recent date by the trustee
thereof to be true and correct, of the Organizational Documents for the Trust;

  (c)   Performance: No Default. The Borrower shall have performed and complied
with all terms and conditions herein required to be performed or complied with
by it on or prior to the Closing Date, and on the Closing Date (i) there shall
exist no Default or Event of Default, and no Default or Event of Default would
result from such proposed Loan and (ii) there shall exist no Default or Event of
Default (as such terms are defined in the 2009 Adams Credit Agreements);

  (d)   Consents. The Lender shall have received evidence satisfactory to the
Lender that all necessary consents required to be obtained by the Borrower in
connection with the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents have been obtained;

  (e)   Exclusivity Agreement Amendment. The Lender and FreedomRoads, LLC and
other affiliated entities of FreedomRoads, LLC shall have entered into an
amendment to the Exclusivity Agreement, in the form attached hereto as
Exhibit B;

  (f)   Bank of America Agreements. The Borrower shall have delivered to the
Lender a complete and correct copy of the Bank of America Agreements, which
shall be in full force and effect as of the Closing Date;

  (g)   Amendments to the 2009 Adams Credit Agreements. The Lender, Adams and
the Trust shall have entered into amendments to the 2009 Adams Credit Agreements
in the form attached hereto as Exhibit C;

  (h)   FreedomRoads Equity Contribution. The Lender shall have received
evidence satisfactory to the Lender that FreedomRoads has made a $5,000,000
equity contribution to FreedomRoads, LLC;

  (i)   Legal Opinion. The Lender shall have received a legal opinion in the
form and substance satisfactory to the Lender;

  (j)   No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of the Lender would make it illegal for the Lender to make the Loan; and

  (k)   Governmental Regulation. The Lender shall have received (i) such
information as the Lender is required to obtain, verify and record identifying
the Borrower, which information may include the legal name, address, social
security number or

5



--------------------------------------------------------------------------------



 



      tax ID number and date of birth of the Borrower and any other information
required by the Lender for purposes of identifying the Borrower in accordance
and in compliance with the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) and (ii) such other information and documents in
substance and form reasonably satisfactory to the Lender as the Lender shall
require for the purpose of compliance with any applicable regulations of the
Comptroller of the Currency or the Board of Governors of the Federal Reserve
System with respect to the transactions contemplated hereby.

4.   REPRESENTATIONS AND WARRANTIES

     So long as the Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Borrower represents and warrants to the Lender that:
     Section 4.1 Existence, Qualification and Power. The Borrower has all
requisite capacity, power and authority to execute, deliver and perform his
obligations under the Transaction Documents to which the Borrower is a party.
     Section 4.2 Authorization; No Contravention. The execution and delivery of,
and the performance by the Borrower of his obligations under, each Transaction
Document to which the Borrower is party, do not and will not (i) conflict with,
or result in any breach or contravention of, or the creation of any Lien under,
(A) any Contractual Obligation to which the Borrower is a party or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower or the Borrower’s property is subject; or
(ii) violate any Law applicable to the Borrower.
     Section 4.3 Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Transaction Document to
which such Person is a party.
     Section 4.4 Binding Effect. This Agreement has been, and each other
Transaction Document to which the Borrower is a party, when executed and
delivered, will have been, duly executed and delivered by the Borrower. This
Agreement constitutes, and each such other Transaction Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by Debtor Relief Laws and by general principles
of equity.
     Section 4.5 Absence of Litigation. There are no actions, suits, proceedings
or claims, pending or, to the Borrower’s knowledge, threatened or contemplated,
at law, in equity, in arbitration or by or before any Governmental Authority, by
or against the Borrower, that (i) purport to affect or pertain to this Agreement
or any other Transaction Document, or any of the transactions contemplated
hereby or (ii) except for the matters set forth on Schedule 4.5, either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. There are no unsatisfied judgments, final orders or awards
outstanding against or affecting the Borrower or any of the Borrower’s property.

6



--------------------------------------------------------------------------------



 



     Section 4.6 No Default. The Borrower is not in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
(i) has occurred and is continuing or (ii) would result from the consummation of
the transactions contemplated by this Agreement or any other Transaction
Document.
     Section 4.7 Ownership of Property; No Other Liens; Equity Interests, Etc..
The Adams Borrower owns all of the assets reflected in the balance sheet of the
Adams Borrower as of September 30, 2009 and Lemonis owns all of the assets
reflected in the balance sheet of Lemonis as of September 30, 2009,
respectively, or acquired since those dates (except property and assets sold or
otherwise disposed of in the ordinary course of business since that date),
subject to no Liens except Permitted Liens. The Borrower has provided to the
Lender in writing on or prior to the date hereof a true and correct list of all
Equity Securities owned of record or beneficially by the Borrower or in which
the Borrower has any economic interest, in each case other than any Equity
Securities that are publicly traded on a national securities exchange (the
“Equity Disclosure”). The Equity Disclosure also sets forth the equity ownership
structure of each of FreedomRoads, Affinity and AOA, setting forth, for each
such company and its parent companies, if any, (i) the authorized capital stock;
(ii) the number of Equity Securities of each class and series of capital stock
issued and outstanding; and (iii) the number and percentage of Equity Securities
of each class and series of capital stock owned of record or beneficially by the
Borrower and others and, to the extent not wholly owned directly or indirectly
by any such entity, the information specified in clauses (i), (ii) and
(iii) above for each of the subsidiaries of each such company. Except as set
forth in the Equity Disclosure, for each of FreedomRoads, Affinity and AOA and
their respective parent companies, if any, there are no (A) outstanding
obligations, options, warrants, convertible securities, exchangeable securities,
securities or rights that are linked to the value of the capital stock of such
company or other rights, agreements or commitments relating to the capital stock
of such company or obligating such company to issue or sell or otherwise
transfer shares of capital stock of such company or any securities convertible
into or exchangeable for any shares of capital stock of such Company,
(B) outstanding obligations of such company to repurchase, redeem or otherwise
acquire shares of its capital stock, (C) voting trusts, stockholder agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of shares of capital stock of such company, or (D) rights of
first refusal, preemptive rights, subscription rights or any similar rights
under any provision of the applicable law, the organizational documents of such
company or any contract or agreement to which such company or any of its
subsidiaries is a party or by which any of its or their respective assets are
bound.
     Section 4.8 Financial Statements of the Borrower. The Borrower has
delivered to the Lender true, correct and complete copies of the following:
(a) a balance sheet of the Adams Borrower as of September 30, 2009; (b) a
balance sheet of Lemonis as of September 30, 2009, and (c) a copy of the U.S.
federal income tax returns of the Adams Borrower for the year 2008, together
with all schedules thereto (including Schedule K-1).
     Section 4.9 No Material Changes. Since September 30, 2009, except as
disclosed on Schedule 4.9, there has occurred no change that has had or could
reasonably be expected to have a Material Adverse Effect.

7



--------------------------------------------------------------------------------



 



     Section 4.10 Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments, other Contractual Obligations and all corporate or
other restrictions to which the Borrower is subject, and all other matters known
to the Borrower, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other written information furnished by or on behalf of the
Borrower to the Lender in connection with the transactions contemplated hereby
and the negotiation of the Transaction Documents or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or, when taken as a whole, omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     Section 4.11 Compliance with Laws, Etc. The Borrower is not in violation of
any decree, order, judgment, statute, license, rule or regulation in a manner
that, in any of the foregoing cases, has resulted or could reasonably be
expected to result in a Material Adverse Effect.
     Section 4.12 Tax Status. The Borrower (a) has made or filed all federal and
state income and all other material tax returns, reports and declarations
required by any jurisdiction to which he is subject and (b) has paid all taxes
and other governmental assessments and charges shown or determined to be due on
such returns, reports and declarations, except those being contested in good
faith and by appropriate proceedings. There are no unpaid taxes in any material
amount claimed to be due from the Borrower by the taxing authority of any
jurisdiction, and the Borrower knows of no basis for any such claim.
     Section 4.13 Other Indebtedness. Except as disclosed in writing by the
Borrower to the Lender on or prior to the date hereof, the Borrower does not
have any outstanding Indebtedness (including without limitation any Guarantees)
(the “Debt Disclosure”). The Debt Disclosure sets forth a true and correct list
of all such Indebtedness, setting forth the principal amount, interest rate and
maturity date of all such Indebtedness. The Borrower is not in default of the
payment of any Material Financial Obligation to which he or it, as applicable,
is a party. The Borrower is not a party to or bound by any agreement, instrument
or indenture that requires the subordination in right or time or payment of any
of the Obligations to any other indebtedness or obligation of the Borrower.
     Section 4.14 Use of Proceeds. The proceeds of the Loan shall be applied
solely in compliance with Section 5.7 of this Agreement.

5.   AFFIRMATIVE COVENANTS

          So long as the Loan, the Note or any other Obligation hereunder shall
remain outstanding:
     Section 5.1 Financial Statements; Certificates; Other Information The
Borrower shall deliver to the Lender, in form and detail reasonably satisfactory
to the Lender:

  (a)   as soon as available, but in any event not later than May 31 in each
year, the annual financial statements of the Adams Borrower and Lemonis on the
form acceptable to the Lender, in its sole discretion, at and as of and for the
annual

8



--------------------------------------------------------------------------------



 



      period ending on December 31 of the immediately preceding calendar year;
provided, however, for purposes hereof, the form of financial statement at and
as of September 30, 2009 delivered to Lender shall be deemed acceptable to
Lender;

  (b)   within fifteen (15) days of filing, copies of the U.S. federal income
tax return with respect to each of Adams, the Trust and Lemonis, together with
all schedules thereto (including, if applicable, Schedule K-1), and, if
requested by the Lender, copies of any extensions of any applicable filing date;

  (c)   as soon as practicable, but in any event not later than one hundred
twenty (120) days after the end of each fiscal year, the audited balance sheet
of FreedomRoads, and one hundred twenty (120) days after the end of each fiscal
year, the audited balance sheets of each of AOALP, AGHI and AGI at the end of
such fiscal year, in each case, prepared on a consolidated and consolidating
basis, and the related audited statements of income, changes in shareholder’s
equity and cash flows for such fiscal year, each setting forth in comparative
form the figures for the previous fiscal year, with all such statements to be in
reasonable detail, prepared in accordance with applicable Appropriate Accounting
Principles, and accompanied by an auditor’s report prepared without
qualification (except for qualifications in connection with matters that have
been disclosed to the Lender in writing) by a nationally recognized account
firm;

  (d)   as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year, the unaudited balance sheets of each of
Affinity and AOA at the end of such fiscal year, in each case, prepared on a
consolidated and consolidating basis, and the related unaudited statements of
income, changes in shareholder’s equity and cash flows for such fiscal year,
each setting forth in comparative form the figures for the previous fiscal year,
with all such statements to be in reasonable detail, prepared in accordance with
applicable Appropriate Accounting Principles, in each case, certified and
accompanied by a certificate of the chief financial officer of such company to
the effect that such financial statements have been prepared in accordance with
applicable Appropriate Accounting Principles consistently applied and present
fairly, in all material respects, the financial condition, the results of
operations and cash flows of such company at and for the fiscal year then ended;

  (e)   as soon as possible, within forty-five (45) days after the end of each
fiscal quarter, (i) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of each of
FreedomRoads, AOALP, AGHI and AGI and, to the extent prepared, Affinity and AOA,
as of the close of such fiscal quarter and the consolidated results of its
operations during such fiscal quarter and the then elapsed portion of the fiscal
year, in each case, certified and accompanied by a certificate of the chief
financial officer of such company to the effect that such financial statements
have been prepared in accordance with applicable Appropriate Accounting
Principles consistently applied and present fairly, in all material respects,
the financial condition, the results of operations and cash flows of such
company for such fiscal quarter and such elapsed portion of

9



--------------------------------------------------------------------------------



 



      such fiscal year then ended, (ii) capital balance statements regarding the
Borrower’s ownership interest in FreedomRoads, AOALP, AGHI and AGI and, to the
extent prepared, Affinity and AOA, at the end of such calendar quarter and
(iii) a compliance certificate from each of Adams, the Trust and Lemonis in the
form of Exhibit D hereto certifying that (A) the representations and warranties
of the Borrower set forth in the Agreement and the other Transaction Documents,
including without limitation the representations and warranties set forth in
Article 4 of this Agreement, are true and correct, (B) the Borrower performed
and observed each covenant and condition of this Agreement and the Transaction
Documents applicable to it or him, (C) the information set forth in the Equity
Disclosure and the Debt Disclosure, as may be updated by the Borrower, is true
and correct, and (D) no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taking with respect
thereto;

  (f)   immediately upon receipt, copies of any material notices, certificates,
reports, requests, demands or other instruments (including without limitation
any notice of default, acceleration or the exercise or threat of exercise of any
remedies under the Loan documents) furnished or delivered to Borrower under or
in any way relating to any Material Financial Obligation of Borrower.

  (g)   promptly upon request, such other information as the Lender may from
time to time reasonably request to ascertain the financial condition or
creditworthiness of the Borrower.

          All written information furnished on or after the date hereof by the
Borrower to the Lender in connection with this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby shall
be true, correct and accurate in every material respect and shall not omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they are made, not misleading, or (in the
case of projections) based on reasonable estimates, on the date as of which such
information is stated or certified.
     Section 5.2 Punctual Payment. The Borrower shall duly and punctually pay or
cause to be paid the principal and interest on the Loan and all interest and
fees provided for in this Agreement, all in accordance with the terms of this
Agreement and the Note as well as all other sums owing pursuant to the
Transaction Documents.
     Section 5.3 Discharge of Obligations. The Borrower will pay and discharge,
as the same shall become due and payable, all material obligations and
liabilities of the Borrower.
     Section 5.4 Taxes. The Borrower will duly pay and discharge, or cause to be
paid and discharged, before the same shall become overdue, all taxes,
assessments and other governmental charges imposed upon him and upon any of his
properties, or any part thereof, or upon the income or profits therefrom as well
as all material claims for labor, materials, or supplies that if unpaid might by
law become a Lien upon any of his property (other than a Permitted Lien);

10



--------------------------------------------------------------------------------



 



provided, that any such tax, assessment, charge, levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings.
     Section 5.5 Compliance with Laws, Contracts, Licenses, and Permits. The
Borrower will comply with in all respects with, (i) all applicable Laws now or
hereafter in effect applicable to the Borrower, (ii) all agreements and
instruments to which he is a party or by which he or any of his properties may
be bound, (iii) all applicable decrees, orders, and judgments applicable to the
Borrower, and (iv) all licenses and permits required by applicable Laws for the
conduct of his business or the ownership, use or operation of his properties,
unless the failure to do any of the foregoing could not reasonably be expected
to result in a Material Adverse Effect.
     Section 5.6 Further Assurances. The Borrower will cooperate with the Lender
and execute such further instruments and documents as the Lender shall
reasonably request to carry out to its satisfaction the transactions
contemplated by this Agreement, and the other Transaction Documents.
     Section 5.7 Use of Proceeds. The proceeds of the Loan will be used solely
to make a loan to ITM2, the proceeds of which loan shall be used solely to make
an equity contribution in FreedomRoads LLC to be used for working capital
purposes of FreedomRoads LLC. The Borrower shall deliver to the Lender evidence
of the use of the proceeds of the Loan immediately after the application thereof
on or after the Closing Date.
     Section 5.8 Notices. Upon the Borrower obtaining knowledge thereof,
promptly notify the Lender of:

  (a)   the occurrence of any Default or Event of Default;

  (b)   within fifteen (15) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting the Borrower or, to the Borrower’s knowledge, FreedomRoads, Affinity
or AOA or any of their respective Affiliates to which the Borrower or, to the
Borrower’s knowledge, FreedomRoads, Affinity or AOA or any of their respective
Affiliates is or is to become a party involving an uninsured claim against the
Borrower or, to the Borrower’s knowledge, FreedomRoads, Affinity or AOA or any
of their respective Affiliates that could reasonably be expected to have a
Material Adverse Effect and stating the nature and status of such litigation or
proceedings. The Borrower will give notice to the Lender in writing, in form and
detail satisfactory to the Lender, within ten (10) days of any judgment not
covered by insurance, whether final or otherwise, against the Borrower or, to
the Borrower’s knowledge, FreedomRoads, Affinity or AOA or any of their
respective Affiliates; and

  (c)   any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

     Section 5.9 Exclusivity Agreement. The Borrower shall cause FreedomRoads,
LLC at all times to perform its obligations under the Exclusivity Agreement.

11



--------------------------------------------------------------------------------



 



6. NEGATIVE COVENANTS
     So long as the Loan, Note or other Obligation hereunder shall remain
outstanding:
     Section 6.1 Restrictions on Indebtedness. The Borrower shall not create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

  (a)   Indebtedness to the Lender arising under any of the Transaction
Documents;

  (b)   Indebtedness arising under the 2009 Adams Credit Agreements;

  (c)   Indebtedness of any Borrower consisting of mortgage Indebtedness secured
solely by such Borrower’s ownership interest in such Borrower’s personal
residence or residences;

  (d)   Indebtedness existing on the date hereof, as disclosed in writing by the
Borrower to the Lender on or prior to the date hereof in the Debt Disclosure,
and any refinancing or replacement thereof that does not increase the principal
amount thereunder; and

  (e)   other Indebtedness, in an aggregate principal amount not exceeding the
amount set forth on Schedule 6.1(e) at any time outstanding.

     Section 6.2 Liens. The Borrower shall not, directly or indirectly, create,
incur, assume or suffer to exist any Lien upon any of his property, assets or
revenues, whether now owned or hereafter acquired, other than the following:

  (a)   Liens on properties to secure taxes, assessments and other governmental
charges or claims for labor, material or supplies in respect of obligations not
overdue;

  (b)   Liens on properties or any interest therein (including the rents, issues
and profits therefrom) in respect of Permitted Indebtedness;

  (b)   Liens on properties consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens, and other
minor non-monetary liens or encumbrances none of which interferes materially
with the use of the property affected; and

  (c)   Liens consisting of mortgages on the personal residence or residences of
any Borrower securing Indebtedness referred to in Section 6.1(c).

     Section 6.3 Trust Agreements. The Adams Borrower shall not consent in any
way to any modification, amendment, cancellation, release, surrender or
termination of any of the Organizational Documents of the Trust, if any such
action could reasonably be expected to have a Material Adverse Effect, or to the
dissolution, liquidation, redemption, cancellation, winding-up or expiration of
the Trust.

12



--------------------------------------------------------------------------------



 



     Section 6.4 Restrictions on Transfer. The Borrower will not, directly or
indirectly, make or permit to be made, by voluntary or involuntary means, any
sale, transfer, assignment or other disposition of any property or assets of the
Borrower, including without limitation any assignment or transfer to a member of
the Borrower’s family, charitable organization, a trust established for the
benefit of a member of the Borrower’s family, an Affiliate of the Borrower or
any other Person; provided, however, that (i) the Adams Borrower may assign or
transfer to a member of Adams’ family or a trust established for the benefit of
a member of Adams’ family solely for estate planning purposes (A) any Excluded
Assets or (B) any of the Adams Borrower’s other assets having a fair market
value in an aggregate amount (together with any charitable contributions made
under clause (ii) below) not to exceed the amount set forth on Schedule 6.4,
(ii) the Adams Borrower may make charitable contributions from his or its
assets, as applicable, having a fair market value in an aggregate amount
(together with any assets of the Adams Borrower assigned or transferred pursuant
to clause (i)(B) above) not to exceed the amount set forth on Schedule 6.4, and
(iii) the Borrower may sell, transfer, assign or otherwise dispose to any
Person, in each case on an arms-length-basis and for fair market value, (A) any
of the Equity Interests or (B) any other property or assets of the Borrower,
provided that the proceeds of any such sale, transfer, assignment or disposition
under this clause shall be applied to the prepayment of the Loan in an amount
and to the extent required pursuant to Section 2.4 and provided, further, that
the Borrower may use any cash not required to be applied to the prepayment of
the Loan pursuant to Section 2.4 to repay any Permitted Indebtedness, to pay for
ordinary living expenses of the Borrower and the Borrower’s family, and to
purchase assets on an arms-length-basis and for fair market value.
     Section 6.5 Restrictions on Repurchased Interests. The Borrower will not,
directly or indirectly, by voluntary or involuntary means, make any purchase or
other acquisition (whether for cash, as an incurrence of Indebtedness by
Borrower or for other valuable consideration) of assets that were previously
assigned or transferred by the Borrower to a member of the Borrower’s family, a
trust established for the benefit of a member of the Borrower’s family for
estate planning purposes or otherwise as a charitable contribution for
consideration in excess of the consideration received by or on behalf of the
Borrower in connection with such previous assignment or transfer, in each case
without the prior written consent of the Lender.
7. EVENTS OF DEFAULT AND REMEDIES
     Section 7.1 Events of Default. Any of the following shall constitute an
“Event of Default”:

  (a)   Payment Default. The Borrower shall fail to pay (A) any principal of the
Loan when the same shall become due and payable, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment or (B) any interest on the Loan, or any other fees or sums due hereunder
or under any of the other Transaction Documents when the same shall become due
and payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment; or

13



--------------------------------------------------------------------------------



 



  (b)   Specific Covenants. The Borrower shall fail to perform or observe any
term, covenant or agreement contained in Section 2.4, 5 or 6; or

  (c)   Other Defaults. The Borrower shall fail to perform any other term,
covenant or agreement (not specified in subsection (a) or (b) above) contained
herein or in any Transaction Document to be performed or observed by the
Borrower and such failure continues for fifteen (15) days after notice thereof;
or

  (d)   Representations and Warranties. Any representation or warranty made by
or on behalf of the Borrower in this Agreement or any other Transaction
Document, or in any report, certificate, financial statement, or in any other
document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan or any of the other Transaction Documents shall
prove to have been incorrect or false in any material respect upon the date when
made or deemed to have been made or repeated; or

  (e)   Cross Payment Default. (A) The Borrower shall fail to make any payment
when due (whether by scheduled maturity, required prepayment, margin call,
acceleration, demand or otherwise but after giving effect to any applicable
grace period) in respect of any Indebtedness (other than Indebtedness hereunder
or Indebtedness under either of the 2009 Adams Credit Agreements) having an
aggregate notional or principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) equal to or more than the Threshold Amount
(“Material Financial Obligations”), or (B) the Borrower shall fail to observe or
perform any other agreement or condition relating to any such Material Financial
Obligation, or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, which results in the acceleration
of such Material Financial Obligation prior to its stated maturity; or

  (f)   Insolvency Proceedings, Etc. (A) The Adams Borrower institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors, or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for the Adams Borrower for all or any material
part of the property of the Adams Borrower; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of the Adams Borrower and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to such Person or to all or any material part of
the property of the Adams Borrower is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding, or (B) Lemonis institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors, or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for Lemonis for all or any material part of the

14



--------------------------------------------------------------------------------



 



      property of Lemonis; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of Lemonis and the appointment continues undischarged or
unstayed for sixty (60) calendar days; or any proceeding under any Debtor Relief
Law relating to such Person or to all or any material part of the property of
Lemonis is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding, provided that no Event of Default under this
clause (B) shall occur unless any such action, occurrence, event or condition
has had or is reasonably likely to have a Material Adverse Effect on the
Borrower, taken as a whole; or

  (g)   Inability to Pay Debts; Attachment. (A) (i) The Adams Borrower becomes
unable or admits in writing his or its inability or fails generally to pay his
or its respective debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of the Adams Borrower and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy, or (B)
(i) Lemonis becomes unable or admits in writing his inability or fails generally
to pay his debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of Lemonis and is not released, vacated or fully bonded
within thirty (30) days after its issue or levy, provided that no Event of
Default under this clause (B) shall occur unless any such action, occurrence,
event or condition has had or is reasonably likely to have a Material Adverse
Effect on the Borrower, taken as a whole; or

  (h)   Invalidity of Transaction Documents. Any of the Transaction Documents
shall be canceled, terminated, revoked or rescinded otherwise than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of the Lender, or any action at law, suit in equity or other legal
proceeding to cancel, revoke or rescind any of the Transaction Documents shall
be commenced by or on behalf of the Borrower or any Governmental Authority of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Transaction
Documents is illegal, invalid or unenforceable in accordance with the terms
thereof; or the Borrower denies that he or it, as applicable, has any further
liability or obligation under any Transaction Document, or purports to revoke,
terminate or rescind any Transaction Document; or

  (i)   Material Adverse Change, etc. Any event shall occur which has had or is
reasonably likely to have a Material Adverse Effect on either (A) the Adams
Borrower or (B) the Borrower, taken as a whole; or

  (j)   Criminal Proceedings. (A) The Adams Borrower shall be indicted for a
federal crime, a punishment for which could include the forfeiture of any assets
of the Adams Borrower which in the good faith judgment of the Lender could have
a Material Adverse Effect on the Adams Borrower or (B) Lemonis shall be indicted
for a federal crime, a punishment for which could include the forfeiture of any

15



--------------------------------------------------------------------------------



 



      assets of Lemonis which in the good faith judgment of the Lender could
have a Material Adverse Effect on the Borrower, taken as a whole; or

  (k)   Death; Permanent Disability. Either Adams or Lemonis shall die or suffer
a Permanent Disability; or

  (l)   Other Defaults. Any Event of Default (as defined in any of the other
Transaction Documents) shall occur and be continuing; or

  (m)   2009 Adams Credit Agreements. An Event of Default (as defined in either
of the 2009 Adams Credit Agreements) has occurred and is continuing; or

  (n)   Certain Agreements. The Exclusivity Agreement shall be amended,
modified, waived, canceled, terminated, revoked or rescinded without the express
prior written agreement, consent or approval of the Lender; or

  (o)   Bank of America Credit Agreement. FreedomRoads, LLC or any of its
Affiliates shall fail to observe or perform any covenant, agreement or condition
relating to the Bank of America Credit Agreement, or any other event or breach
occurs, the effect of which has resulted in the acceleration of the Indebtedness
of FreedomRoads, LLC or any of its Affiliates under the Bank of America Credit
Agreement prior to its stated maturity; or

  (p)   Exclusivity Agreement. FreedomRoads, FreedomRoads, LLC or any of the
other FreedomRoads entities party thereto shall fail to observe or perform any
covenant, agreement or condition set forth in the Exclusivity Agreement.

     Section 7.2 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Lender may take any or all of the following actions:

  (a)   declare the unpaid principal amount of the outstanding Loan, all
interest accrued and unpaid thereon, and all other fees and other amounts owing
or payable hereunder or under any other Transaction Document to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower; and

  (b)   exercise all rights and remedies available to it under the Transaction
Documents or applicable Law;

provided, however, that (i) if either an Event of Default under Section 7.1(k)
with respect to Adams only or an Event of Default under Section 7.1(m) has
occurred and for as long as such any such Event of Default is the only Event of
Default that is then continuing, the Lender shall not exercise any of its rights
and remedies under Section 7.2(b) with respect to Lemonis or any of his assets
and the Lender’s rights and remedies under Section 7.2(b) shall be limited to
Adams and the Trust and their respective assets or (ii) if an Event of Default
under Sections 7.1(e), 7.1(f), 7.1(g), 7.1(i) or 7.1(j) with respect to Adams or
the Adams Borrower only has occurred and for as long as any such Event of
Default is the only Event of Default that is then continuing, Lemonis shall have
no liability to the Lender in respect of any amounts of principal or interest

16



--------------------------------------------------------------------------------



 



due under the outstanding Loan. For the avoidance of doubt, except as expressly
set forth in this Section 7.2, nothing contained herein shall limit the
liability of the Borrower or the recourse of the Lender to the Borrower in
respect of the Obligations.
8. MISCELLANEOUS
     Section 8.1 Designation of Borrower Representative. Each of the Adams
Borrower and Lemonis hereby irrevocably designates and appoints Adams to act as
his agent and representative (in such capacity, the “Borrower Representative”)
for all purposes of this Agreement and under the other Transaction Documents,
provided, however, that nothing in this Section 8.1 shall in any way limit the
obligations of each of the persons and entities comprising the Borrower as joint
and several borrowers hereunder. The Borrower Representative may be changed by
the mutual agreement of the Adams Borrower and Lemonis upon prior notice to, and
with the prior written consent of, the Lender.
     Section 8.2 Amendments, etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Borrower therefrom, shall
be effective unless in writing signed by the Lender and the Borrower affected
thereby, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
     Section 8.3 Notices and Other Communications. Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile transmission and electronic mail)
and delivered to such numbers or addresses set forth below each party’s
signature hereto or as given from each party to the other in writing from time
to time; provided that electronic mail may be used only to distribute routine
communications, such as financial statements and other information as provided
in Sections 5.1 and 5.8. All notices and other communications shall be deemed to
be effective upon receipt. The Lender shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.
     Section 8.4 No Waiver; Cumulative Remedies. No failure by the Lender to
exercise, and no delay by the Lender in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Section 8.5 Expenses. The Borrower agrees to pay (a) all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and costs, which
attorneys may be employees of the Lender and the fees and costs of appraisers,
investment bankers or other experts retained by the Lender) incurred by the
Lender in connection with the enforcement of or preservation of rights under any
of the Transaction Documents against the Borrower or the administration thereof
after the occurrence of a Default or Event of Default and (b) all reasonable
fees, expenses and disbursements of the Lender incurred in connection with UCC
searches or UCC filings. This

17



--------------------------------------------------------------------------------



 



Section 8.5 shall survive payment in full of the Obligations and termination of
the Commitment. Except as provided herein, all such amounts shall be payable
within ten (10) Business Days after demand therefor.
     Section 8.6 Indemnification. The Borrower agrees to indemnify and hold
harmless the Lender and its respective Affiliates, directors, officers,
employees, counsel, agents, attorneys-in-fact and each Person who controls the
Lender (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including reasonable legal
fees and expenses) of any kind or nature whatsoever arising out of or relating
to this Agreement or any of the other Transaction Documents or the transactions
contemplated hereby and thereby including, without limitation (a) any brokerage,
finders or similar fees asserted against any Person indemnified under this
Section 8.6 based upon any agreement, arrangement or action made or taken, or
alleged to have been made or taken, by the Borrower, (b) any actual or proposed
use by the Borrower of the proceeds of any of the Loan, or (c) the Borrower
entering into or performing this Agreement or any of the other Transaction
Documents to which he or it is a party; provided that the Borrower shall not be
liable for any of the foregoing to the extent the same shall have resulted from
the gross negligence or willful misconduct of any Indemnitee. In litigation, or
the preparation therefor, the Lender shall be entitled to select a single
nationally recognized law firm as its own counsel and, in addition to the
foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees and
expenses of such counsel together with local counsel (if necessary). If and to
the extent that the obligations of the Borrower under this Section 8.6 are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable Law. The provisions of this Section 8.6 shall
survive the payment in full of the Obligations and termination of the
Commitment.
     Section 8.7 Survival of Representations, etc.. All representations and
warranties made herein, in the Note, in any of the other Transaction Documents
or in any documents or other papers delivered by or on behalf of the Borrower
pursuant hereto or thereto shall be deemed to have been relied upon by the
Lender, notwithstanding any investigation heretofore or hereafter made by any of
them, and shall survive the making by the Lender of any of the Loan, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Note or any of the other Transaction Documents
remains outstanding or the Lender has any obligation to make the Loan. The
indemnification obligations of the Borrower provided herein and the other
Transaction Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lender hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
or other paper delivered to the Lender at any time by or on behalf of the
Borrower pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by or on behalf of the
Borrower hereunder.
     Section 8.8 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Lender, or the Lender exercises its right
of set-off, and such payment or the proceeds of such set-off or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection

18



--------------------------------------------------------------------------------



 



with any proceeding under any Debtor Relief Law or otherwise, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred.
     Section 8.9 Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of his rights or obligations hereunder
without the prior written consent of the Lender and (ii) the Lender may not
assign or otherwise transfer any of its rights or obligations hereunder except
(A) to any Affiliate of the Lender or any Person sponsored, administered or
managed by the Lender or any Affiliate thereof or any other Person (other than a
natural person) approved by the Borrower, (such approval not to be unreasonably
withheld or delayed) unless an Event of Default has occurred and is continuing,
in which event no such approval shall be required; or (B) by way of pledge or
assignment of a security interest in all or any portion of its rights under this
Agreement (including the Note) to secure obligations of the Lender (and any
other attempted assignment or transfer by any party hereto shall be null and
void).
     Section 8.10 No Third Party Beneficiary. Nothing in this Agreement, express
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     Section 8.11 Set-off. In addition to any rights and remedies of the Lender
provided by law, upon the occurrence and during the continuance of any Event of
Default, the Lender is authorized at any time and from time to time, without
prior notice to the Borrower, any such notice being waived by the Borrower to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
or indebtedness or other obligation at any time owing by, the Lender to or for
the credit or the account of the Borrower against any and all Obligations owing
to the Lender hereunder or under any other Transaction Document, now or
hereafter existing, irrespective of whether or not the Lender shall have made
demand under this Agreement or any other Transaction Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit, indebtedness or obligation. The
Lender agrees promptly to notify the Borrower after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.
     Section 8.12 Counterparts; Integration. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement,
together with the other Transaction Documents, comprises the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter.
     Section 8.13 Survival. Notwithstanding any provision to the contrary,
(i) all representations and warranties made hereunder and in any other
Transaction Document or other document delivered pursuant hereto or thereto or
in connection herewith or therewith shall

19



--------------------------------------------------------------------------------



 



survive the execution and delivery hereof and thereof and (ii) the provisions of
Section 8.5 and 8.6 shall survive any termination of this Agreement.
     Section 8.14 Severability. If any provision of this Agreement or the other
Transaction Documents is held to be illegal, invalid or unenforceable, (i) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Transaction Documents shall not be affected or impaired
thereby and (ii) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     Section 8.15 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     Section 8.16 Jurisdiction. The Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court and each state court in the
City and County of New York for the purposes of all legal proceedings arising
out of or relating to any of the Transaction Documents or the transactions
contemplated thereby. The Borrower irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to the Borrower at his address set forth beneath his signature
hereto. The Borrower irrevocably waives, to the fullest extent permitted by law,
any objection which he may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
     Section 8.17 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING OUT OR RELATED TO THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 8.18 Confidentiality. Each party agrees to, and shall cause its
directors, officers, employees, agents, advisors and representatives to, hold
confidential and not use in any manner all information they may have or obtain
concerning such other party or any of its subsidiaries and their respective
assets, business, operations, financial performance or prospects, including, but
not limited to, information contained in the Schedules referred to in this
Agreement (other than the information (a) is already in such party’s possession,
provided that such information is not subject to another confidentiality
agreement with or other obligation of secrecy to any person, (b) is or becomes
generally available to the public other than as a result of a disclosure,
directly or indirectly, by such party, (c) has been independently developed by
such party without violating this Section 8.18 or (d) is or becomes available to
such party on a non-confidential basis from a source other than any of the
parties hereto, provided that such source is not known by such party to be bound
by a confidentiality agreement with or other obligation of

20



--------------------------------------------------------------------------------



 



secrecy to any person); provided, however, that nothing herein shall prevent any
party hereto from disclosing such information (i) upon the order of any court or
administrative agency, (ii) upon the request or demand of any regulatory agency
or authority having jurisdiction over such party, (iii) to the extent required
by law or regulation or rule of any stock exchange, (iv) to the extent necessary
in connection with any suit, action or proceeding relating to this Agreement or
the exercise of any remedy hereunder, and (v) to such party’s its directors,
officers, employees, agents, advisors and representatives that need to know such
information and who agree to keep such information confidential on the terms set
forth in this Section 8.18 (it being understood and agreed that, in the case of
clause (i), (ii) or (iii), unless prohibited by law, regulation, or any
regulatory authority, to the extent not prohibited by applicable law, such party
shall notify the other parties hereto of the proposed disclosure as far in
advance of such disclosure as practicable and use reasonable efforts to ensure
that any information so disclosed is accorded confidential treatment, when and
if available).
9. DEFINITIONS; CONSTRUCTION
Except as otherwise set forth in the Exhibits or Appendices hereto, the
following terms, as used herein, have the following meanings:
          “2009 Adams Credit Agreements” means, collectively, (i) that certain
Credit Agreement, dated as of January 15, 2009, by and between the Lender, Adams
and the Trust and (ii) that certain Credit Agreement, dated as of January 30,
2009, by and between the Lender, Adams and the Trust, each as may be amended,
restated, supplemented or otherwise modified from time to time.
          “2009 FreedomRoads Notes” means, collectively, (i) that certain Note
in the initial principal amount of $10,000,000 dated January 15, 2009 issued by
FreedomRoads to Adams and (ii) that certain Note in the initial principal amount
of $10,000,000 dated January 30, 2009 issued by FreedomRoads to Adams.
          “Affiliate” means any other Person directly or indirectly controlling,
controlled by, or under common control with, that Person. For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as applied to
any Person, means (a) the possession, directly or indirectly, of the power to
vote ten percent (10%) or more of the stock, shares, voting trust certificates,
beneficial interest, partnership interests, member interests or other interests
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise,
or (b) the ownership of (i) a general partnership interest, (ii) a managing
member’s interest in a limited liability company or (iii) a limited partnership
interest or preferred stock (or other ownership interest) representing ten
percent (10%) or more of the outstanding limited partnership interests,
preferred stock or other ownership interests of such Person.
          “Affinity” means AGI Holding Corp.
          “AGHI” means Affinity Group Holding, Inc.

21



--------------------------------------------------------------------------------



 



          “AGI” means Affinity Group, Inc.
          “Agreement” has the meaning specified in Section 1.1.
          “Annual Net Proceeds Cap” has the meaning specified in Schedule 2.4.
          “AOA” means AOA Top Tier Holding Co., L.P.
          “AOALP” means Adams Outdoor Advertising, Limited Partnership.
          “Appropriate Accounting Principles” means (i) generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied, or (ii) international accounting standards adopted by the International
Accounting Standards Committee that are applicable to the circumstances as of
the date of determination, consistently applied.
          “Bank of America Agreements” means (i) the Bank of America Credit
Agreement and/or (ii) the Loan Documents (as such term is defined in the Bank of
America Credit Agreement).
          “Bank of America Credit Agreement” means the Third Amended and
Restated Credit Agreement dated as of the Closing Date among FreedomRoads, LLC,
as borrower, Bank of America, N.A., as administrative agent, and the lenders and
other parties party thereto (after giving effect to any amendment, supplement,
restatement, waivers or forbearance as of or following the date hereof).
          “Borrower” shall have the meaning ascribed to such term in the
introductory paragraph hereof.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the State of New York.
          “Cash Interest Payment Date” means the last day of each March, June,
September and December, beginning March 31, 2010, and the Maturity Date, or if
such day is not a Business Day, the next preceding Business Day.
          “Closing Date” means December 22, 2009.
          “Commitment” means the obligation of the Lender to make the Loan under
this Agreement in an aggregate principal amount not to exceed $10,000,000, in
accordance with the terms of this Agreement.

22



--------------------------------------------------------------------------------



 



          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Debt Disclosure” has the meaning specified in Section 4.13.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
if applicable, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means, at any time, an interest rate equal to the Loan
Interest Rate plus 2% per annum, to the fullest extent permitted by applicable
Laws.
          “Dollar” and “$” mean lawful money of the United States.
          “Equity Interests” means, collectively, (i) any and all of the direct
and indirect legal, equitable and beneficial ownership interests of the Borrower
in FreedomRoads, Affinity or AOA and their respective parent companies, if any,
and their respective successors and (ii) any and all of the direct, legal
ownership interests of the Borrower in any subsidiary of FreedomRoads, Affinity
or AOA or any of their respective successors.
          “Equity Disclosure” has the meaning specified in Section 4.7.
          “Equity Securities” means (i) with respect to any corporation, all
shares, interests, participations or other equivalents of capital stock of such
corporation (however designated), and any warrants, options or other rights to
purchase or acquire any such capital stock and any securities convertible into
or exchangeable or exercisable for any such capital stock, (ii) with respect to
any partnership, all partnership interests, participations or other equivalents
of partnership interests of such partnership (however designated), and any
warrants, options or other rights to purchase or acquire any such partnership
interests and any securities convertible into or exchangeable or exercisable for
any such partnership interests and (iii) with respect to any limited liability
company, all membership interests, participations or other equivalents of
membership interests of such limited liability company (however designated), and
any warrants, options or other rights to purchase or acquire any such membership
interests and any securities convertible into or exchangeable or exercisable for
any such membership interests.
          “Excluded Assets” means, collectively, (i) any and all direct and
indirect legal, equitable and beneficial ownership interests of the Adams
Borrower in FreedomRoads and any of its subsidiaries and (ii) any notes,
instruments and other documents evidencing Indebtedness owed to the Adams
Borrower by FreedomRoads or any of its subsidiaries, and all rights of the Adams
Borrower in respect of such Indebtedness.

23



--------------------------------------------------------------------------------



 



          “Exclusivity Agreement” means the Amended and Restated Dealer
Exclusivity Agreement dated as of January 30, 2009 among the Lender,
FreedomRoads, FreedomRoads, LLC and the other FreedomRoads entities party
thereto (as amended, restated, supplemented or otherwise modified from time to
time).
          “Extraordinary Distributions” means with respect to any of the Equity
Interests, dividends or other distributions received by the Borrower or
distributed or paid to another Person at the Borrower’s request or instruction
from (i) asset sales outside the ordinary course of business (other than assets
sales from the Vineyard Interests), (ii) recapitalizations (including leveraged
recapitalizations) and (iii) the sale, transfer or other disposition of any of
the capital stock of any subsidiary (in each case, other than Tax
Distributions); provided, however, that Extraordinary Distributions for the
purpose of this clause (A) shall exclude (x) any amounts received by or on
behalf of the Borrower on account of such dividends or other distributions which
are promptly (and in any event within ten (10) Business Days) (i) applied by the
Borrower to the repayment of any Indebtedness of FreedomRoads, Affinity or AOA
or any of their respective wholly-owned subsidiaries or (ii) contributed by the
Borrower to the capital of FreedomRoads, Affinity or AOA or any of their
respective wholly-owned subsidiaries and (y) any amounts received by or on
behalf of the Borrower from Adams Ranch at Pumpkin Creek, Inc. and/or ASSKM
Enterprises, LP (which entities are controlled by the Adams Borrower) to the
extent such amounts constitute proceeds of the sale of ranch property owned by
such entities in Miles (Custer County), Montana.
          “Extraordinary Distributions Percentage” has the meaning specified in
Schedule 2.4.
          “Event of Default” has the meaning specified in Section 7.1.
          “Flow Through Entity” means an entity that is treated as a partnership
not taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.
          “FreedomRoads” means FreedomRoads Holding Company LLC, a Minnesota
limited liability company.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
          “Guarantee” means, as to any Person, (i) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness, Contractual Obligations or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (A) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness, Contractual Obligations or other
obligation, (B) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness, Contractual
Obligations or other obligation of the payment or

24



--------------------------------------------------------------------------------



 



performance of such Indebtedness, Contractual Obligations or other obligation,
(C) to maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, Contractual
Obligations or other obligation, or (D) entered into for the purpose of assuring
in any other manner the obligee in respect of such Indebtedness, Contractual
Obligations or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(ii) any Lien on any assets of such Person securing any Indebtedness,
Contractual Obligations or other obligation of any other Person, whether or not
such Indebtedness, Contractual Obligations or other obligation is assumed by
such Person. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with Appropriate Accounting Principles: (i) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (ii) all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (iii) all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and personal mortgages), (iv) indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse, (v) capital leases, (vi) all commitments of
such Person to make an Investment in another Person, (vii) all obligations of
such Person to post margin or collateral (however characterized) under any prime
brokerage, securities account, options or similar agreements, and (viii) all
Guarantees of such Person in respect of any of the foregoing. For all purposes
hereof, the Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (i) the purchase
or other acquisition of capital stock or other securities of another Person,
(ii) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (iii) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.
          “ITM2” means ITM Holding Company #2, LLC, a Minnesota limited
liability company.

25



--------------------------------------------------------------------------------



 



          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “Lender” shall have the meaning ascribed to such term in the
introductory paragraph hereof.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any holdback or flawed asset arrangement,
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).
          “Loan” has the meaning specified in Section 2.1.
          “Loan Interest Rate” has the meaning specified in Section 2.2(a).
          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the business, properties, assets, liabilities
(actual or contingent), or financial condition of the Borrower; (b) a material
impairment of the ability of the Borrower to perform the Borrower’s obligations
under any Transaction Document to which the Borrower is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Transaction Document to which the
Borrower is a party.
          “Material Financial Obligation” shall have the meaning set forth in
Section 7.1(e).
          “Maturity Date” means December 22, 2014, or if such day is not a
Business Day, the next preceding Business Day.
          “Maximum Rate” shall have the meaning set forth in Section 2.10.
          “Net Proceeds” means, with respect to any sale, transfer, assignment
or other disposition of (i) the Equity Interests or (ii) any of the Borrower’s
other assets, the aggregate amount of all net proceeds in the form of cash, cash
equivalents and publicly traded securities received by the Borrower in
connection with any such transaction (whether as initial consideration or
through the payment of deferred consideration); provided, however, that Net
Proceeds shall exclude any amounts received by or on behalf of the Borrower on
account of any such sale, transfer, assignment or other disposition of the
Vineyard Interests.
          “Net Proceeds Percentage” has the meaning specified in Schedule 2.4.
          “Net Proceeds Threshold” has the meaning specified in Schedule 2.4.

26



--------------------------------------------------------------------------------



 



          “Note” has the meaning specified in Section 2.5.
          “Obligations” means all debts, liabilities, obligations, covenants and
duties of the Borrower arising under any Transaction Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including the
Post-Petition Interest.
          “Organizational Documents” means, (i) with respect to any corporation
or company, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (iii) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed, if applicable, in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
          “Permanent Disability” shall be deemed to have occurred, with respect
to any Person, if (i) such Person becomes physically or mentally incapacitated
or disabled so that such Person is unable, with or without reasonable
accommodation, to perform substantially the same professional services as such
Person performed prior to incurring such incapacity or disability, and (ii) such
incapacity or disability continues for 90 consecutive days.
          “Permitted Indebtedness” shall mean Indebtedness permitted pursuant to
Section 6.1.
          “Permitted Liens” means liens, security interests and other
encumbrances permitted by Section 6.2.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Post-Petition Interest” means any interest that accrues after the
commencement of any case, proceeding or other action under a Debtor Relief Law,
whether or not such interest is allowed or allowable as a claim in any such
proceeding.
          “Tax Distributions” means with respect to each tax year or portion
thereof that FreedomRoads qualifies as a Flow Through Entity, the distributions
by FreedomRoads to the Borrower in an amount not to exceed the amount that
FreedomRoads would have been required to pay in respect of federal, state or
local Taxes (as the case may be) in respect of such year if FreedomRoads and its
Subsidiaries paid such taxes directly as a stand-alone taxpayer (or stand-alone
group).
          “Tax Distributions Percentage” has the meaning specified in
Schedule 2.4.
          “Tax Refunds Percentage” has the meaning specified in Schedule 2.4.

27



--------------------------------------------------------------------------------



 



          “Threshold Amount” means, in the case of the Adams Borrower,
$10,000,000, and in the case of Lemonis, $500,000.
          “Transaction Documents” means this Agreement and each other agreement,
if any, executed pursuant to or in connection with the foregoing.
          “Vineyard Interests” means any and all vineyard or winery properties
owned by the Adams Borrower or any Affiliate of the Adams Borrower.
[Remainder of page left intentionally blank]

28



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered as the date first written above.

     
BORROWER:
   
/s/ Marcus Lemonis
         
Name: Marcus Lemonis
   
 
   
Address for Notices:
     
/s/ Stephen Adams
         
Name: Stephen Adams
   
 
   
Address for Notices:
     
/s/ Stephen Adams
         
Name: Stephen Adams Living Trust
   
 
   
Address for Notices:
   

Signature Page Lemonis — Adams Credit Agreement

 



--------------------------------------------------------------------------------



 



          LENDER:    
 
        THOR INDUSTRIES, INC.    
 
       
By:
  /s/ Peter B. Orthwein    
 
 
 
   
Name:
  Peter B. Orthwein    
Title:
  Chairman    
 
        Address for Notices:    

Wire instructions are as follows:
Signature Page Lemonis — Adams Credit Agreement

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULES

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.4
MANDATORY PREPAYMENTS
“Annual Net Proceeds Cap” means $2,000,000.
“Extraordinary Distributions Percentage” means 25%.
“Net Proceeds Percentage” means 50%.
“Net Proceeds Threshold” means $2,000,000.
“Tax Distributions Percentage” means 100%.
“Tax Refunds Percentage” means 25%.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.5
LITIGATION
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.9
MATERIAL CHANGES
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(E)
OTHER INDEBTEDNESS

         
Section 6.1(e):
  $ 35,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.4
RESTRICTIONS ON TRANSFER

         
Section 6.4(i) and (ii) (in the aggregate):
  $ 10,000,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF PROMISSORY NOTE

 



--------------------------------------------------------------------------------



 



NOTE

      $10,000,000.00   New York, New York     December 22, 2009

          FOR VALUE RECEIVED, Marcus Lemonis, Stephen Adams, in his individual
capacity, and Stephen Adams and his successors, as trustee under the Stephen
Adams Living Trust (collectively, the “Borrower”), on a joint and several basis,
hereby promises to pay to the order of Thor Industries, Inc. or its registered
assigns (the “Lender”), in lawful money of the United States of America in
immediately available funds in accordance with the provisions of the Credit
Agreement (as hereinafter defined) the principal sum of ten million dollars
($10,000,000.00) plus any increases in principal pursuant to the terms of the
Credit Agreement.
          The Borrower also promises to pay interest on the unpaid principal
amount of the Loans made by the Lender in like money from the date hereof, until
such principal amount is paid in full, at the rates and at the times provided in
the Credit Agreement. All payments pursuant to this Note shall be made in
accordance with the requirements of the Credit Agreement.
          This Note is one of the Notes referred to in the Credit Agreement,
dated as of December 22, 2009 (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”), among the Borrower and
the Lender. This Note is subject to voluntary prepayment prior to the Maturity
Date, in whole or in part, as provided in the Credit Agreement.
          In case an Event of Default shall occur and be continuing, the
principal of and accrued interest on this Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.
          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.
          Any capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



         
 
 
 
MARCUS LEMONIS    
 
       
 
 
 
STEPHEN ADAMS    
 
       
 
 
 
STEPHEN ADAMS LIVING TRUST    

Signature Page Adams — Lemonis Promissory Note

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF EXCLUSIVITY AGREEMENT AMENDMENT

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1 TO AMENDED AND RESTATED
DEALER EXCLUSIVITY AGREEMENT
          This AMENDMENT NO. 1 TO AMENDED AND RESTATED DEALER EXCLUSIVITY
AGREEMENT (this “Amendment”) is dated as of December 22, 2009, by and among Thor
Industries, Inc., a Delaware corporation (“Thor”), FreedomRoads Holding Company,
LLC, a Minnesota limited liability company (“Holdings”), FreedomRoads, LLC, a
Minnesota limited liability company (“FreedomRoads”) and each of the other FR
Entities listed on the signature pages hereto.
RECITALS
          A. Thor, Holdings, FreedomRoads and each of the other FR Entities
entered into that certain Amended and Restated Dealer Exclusivity Agreement
dated as of January 30, 2009 (the “Original Agreement”).
          B. On the date hereof, Thor is lending to The Stephen Adams Living
Trust, Stephen Adams and Marcus Lemonis (collectively, the “Borrowers”), the
principal amount of Ten Million Dollars ($10,000,000), pursuant to that certain
Credit Agreement, dated as of the date hereof, between the Borrowers and Thor,
the proceeds of which the Borrowers have agreed to loan to ITM Holding Company
#2, LLC, which will then be contributed as equity to FreedomRoads (the “Third
Loan”).
          C. In partial consideration of the Third Loan, the Borrowers have
caused Holdings and FreedomRoads to enter into this Amendment to amend certain
terms of the Original Agreement (the Original Agreement, as amended by this
Amendment, the “Agreement”).
          D. All capitalized terms not otherwise defined herein shall have such
meanings as ascribed to them in the Original Agreement.
AGREEMENT
          NOW, THEREFORE, in consideration of the premises, and the mutual
promises and agreements contained herein, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:
     1. Amendment of Termination Provisions. Section 2.2(c) of the Original
Agreement is hereby amended by deleting such subsection in its entirety and
substituting the following in lieu thereof:
          “(c) By Thor or FreedomRoads, at any time on or after December 22,
2029 by providing written notice to the other party.”
In addition, the paragraph following Section 2.2(e) of the Original Agreement
shall be deleted in its entirety.

1



--------------------------------------------------------------------------------



 



     2. Amendment of Audit and Inspection Provisions. Section 4.1 of the
Original Agreement is hereby amended by adding the following language at the end
of such section:
          “In the event Thor elects to conduct an audit of such books and
records and makes a determination, based on the results of such audit, that a
material breach of this Agreement has occurred, then the FR Entities, on a joint
and several basis, shall reimburse Thor for Thor’s out-of-pocket costs and
expenses of such audit.”
     3. Amendment of Reports Provisions. Section 4.2 of the Original Agreement
is hereby amended by adding the following language at the end of such section:
          “Each such report shall be accompanied by a compliance certificate
executed by the Chief Financial Officer of FreedomRoads, pursuant to which such
officer shall certify as to the accuracy of such report and the compliance by
the FR Entities with the provisions of this Agreement.”
     4. The Original Agreement is hereby amended by inserting new Section 6.12
and Section 6.13 as follows:
          “Section 6.12 Injunctive Relief. The parties acknowledge and agree
that Thor could be damaged irreparably if any provision of this Agreement were
not performed in accordance with its specific terms or were otherwise breached.
Accordingly, Thor will be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement, and its provisions in any action or proceeding instituted in any
court of the United States or any state thereof having jurisdiction over the
parties hereto and the matter, in addition to any other remedy to which Thor may
be entitled, at law or in equity. Except as expressly provided herein, the
rights, obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations or remedies otherwise available at law
or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.
          Section 6.13 Blue-Penciling. It is expressly understood and agreed
that although the parties hereto consider the duration of the exclusivity period
set forth in this Agreement to be reasonable, if a judicial determination is
made by a court of competent jurisdiction that the time or any other restriction
contained in this Agreement is an unenforceable restriction against any of the
parties hereto, the provisions thereof shall not be rendered void but shall be
deemed amended to apply as to such maximum time and to such maximum extent as
such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.”
     5. Effect of Amendment. Except as expressly amended, modified or waived by
this Amendment, all of the terms, representations, warranties, covenants and
conditions of the Original Agreement shall remain unmodified and unwaived by the
terms of this Amendment, and shall remain in full force and effect in accordance
with their respective terms, and are hereby ratified, approved and confirmed in
all respects. This Amendment shall not constitute any

2



--------------------------------------------------------------------------------



 



party’s consent or indicate its willingness to consent to any other amendment,
modification or waiver of the Original Agreement or any instruments or
agreements referred to herein or therein.
     6. Miscellaneous. The provisions of Article VI (“Miscellaneous”) of the
Original Agreement shall apply to this Amendment as if such provisions were set
out herein in full and as if each reference therein to “this Agreement” included
a reference to this Amendment.
[remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
day and year indicated above.

            THOR INDUSTRIES, INC.
      By:           Name:           Title:           FREEDOMROADS HOLDING
COMPANY, LLC
      By:           Name:           Title:           FREEDOMROADS, LLC
      By:           Name:           Title:        

[Signature Page to Amendment No. 1 to Exclusivity Agreement]

 



--------------------------------------------------------------------------------



 



Agreed to and acknowledged by each of the other
FR Entities as of the date first above written:

        AMERICAN RV CENTERS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
ARIZONA RV CENTERS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
BLAINE JENSEN RV CENTERS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
BODILY RV, INC.
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
BURNSIDE RV CENTERS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
CAMPING TIME RV CENTERS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     

[Signature Page to Amendment No. 1 to Exclusivity Agreement]

 



--------------------------------------------------------------------------------



 



        CAMPING WORLD RV SALES, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
DUSTY’S CAMPER WORLD, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
EMERALD COAST RV CENTER, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO      FOLEY
RV CENTER, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
FREEDOMROADS RV, INC.
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
GARY’S RV CENTERS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     

[Signature Page to Amendment No. 1 to Exclusivity Agreement]

 



--------------------------------------------------------------------------------



 



        HOLIDAY KAMPER COMPANY OF COLUMBIA, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO      K&C
RV CENTERS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
MEYER’S RV CENTERS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
OLINGER RV CENTERS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
SHIPP’S RV CENTERS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
SIRPILLA RV CENTERS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     

[Signature Page to Amendment No. 1 to Exclusivity Agreement]

 



--------------------------------------------------------------------------------



 



        SOUTHWEST RV CENTERS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
STIER’S RV CENTERS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
STOUT’S RV CENTER, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     
WHEELER RV LAS VEGAS, LLC
    By:         Name:   Marcus Lemonis      Title:   Chairman and CEO     

[Signature Page to Amendment No. 1 to Exclusivity Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF AMENDMENTS TO THE 2009 ADAMS CREDIT AGREEMENTS

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO CREDIT AGREEMENT
     This FIRST AMENDMENT TO CREDIT AGREEMENT is dated as of December 22, 2009
(this “Amendment”) by and between Stephen Adams, in his individual capacity, and
Stephen Adams and his successors, as trustee under the Stephen Adams Living
Trust (the “Trust” and, together with each of the foregoing Persons, the
“Borrower”), and Thor Industries, Inc. (the “Lender”).
     WHEREAS, the Borrower and the Lender are parties to that certain Credit
Agreement dated as of January 15, 2009 (the “Credit Agreement”); and
     WHEREAS, the Borrower and the Lender desire to modify and amend certain
provisions of the Credit Agreement, as provided herein.
     NOW, THEREFORE, in consideration of the foregoing and the agreements
contained herein, the parties agree that the Credit Agreement is hereby amended
as follows:
     1. Capitalized Terms. Any capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement,
as amended by this Amendment.
     2. Amendments to Credit Agreement.
     a) Amendment of Certain Defined Terms. Article 9 of the Credit Agreement is
hereby amended by (i) deleting the defined terms “Collateral”, “Collateral and
Guarantee Requirement”, “Security Documents” and “Transaction Liens”,
(ii) deleting the defined terms “Material Adverse Effect” and “Transaction
Documents” and replacing each such defined term in its entirety with the new
definition of such term set forth below, and (iii) adding the following new
defined terms set forth below:
“Adams/Lemonis Credit Agreement” means that certain Credit Agreement, dated as
of December 22, 2009, by and between the Borrower, Marcus Lemonis and the Lender
(as amended, restated, supplemented or otherwise modified from time to time).
“Excluded Assets” means, collectively, (i) any and all direct and indirect
legal, equitable and beneficial ownership interests of the Borrower in
FreedomRoads and any of its subsidiaries and (ii) any notes, instruments and
other documents evidencing Indebtedness owed to the Borrower by FreedomRoads or
any of its subsidiaries, and all rights of the Borrower in respect of such
Indebtedness.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, properties, assets, liabilities (actual or
contingent), or financial condition of the Borrower; (b) a material impairment
of the ability of the Borrower to perform the Borrower’s obligations under any
Transaction Document to which the Borrower is a party; or (c) a material adverse

1



--------------------------------------------------------------------------------



 



effect upon the legality, validity, binding effect or enforceability against the
Borrower of any Transaction Document to which the Borrower is a party.
“Permanent Disability” shall be deemed to have occurred, with respect to any
Person, if (i) such Person becomes physically or mentally incapacitated or
disabled so that such Person is unable, with or without reasonable
accommodation, to perform substantially the same professional services as such
Person performed prior to incurring such incapacity or disability, and (ii) such
incapacity or disability continues for 90 consecutive days.
“Second Credit Agreement” means that certain Credit Agreement, dated as of
January 30, 2009, by and between the Borrower and the Lender (as amended,
restated, supplemented or otherwise modified from time to time).
“Transaction Documents” means this Agreement, the Notes and each other
agreement, if any, executed pursuant to or in connection with the foregoing.
     b) Deletion of Certain Sections. The Credit Agreement is hereby amended by
deleting the following Sections: Section 2.4 (Mandatory Prepayments),
Section 3.1(g) (Collateral and Guarantee Requirement), Section 4.15 (Consents),
Section 5.8(b), Sections 6.2(a) and 6.2(c), Section 6.3 (Restrictive
Agreements), Section 7.1(i) (Lien Defects) and Sections 8.5(b) and 8.5(e).
     c) Deletion of Certain Exhibits. The Credit Agreement is hereby amended by
deleting Exhibit C (Form of Guarantee Agreement) and Exhibit D (Form of Pledge
Agreement).
     d) Amendment to Section 4.2. Section 4.2 of the Credit Agreement is hereby
amended by deleting such Section its entirety and replacing it with the
following:
Section 4.2 Authorization; No Contravention. The execution and delivery of, and
the performance by the Borrower of his obligations under, each Transaction
Document to which the Borrower is party, do not and will not (i) conflict with,
or result in any breach or contravention of, or the creation of any Lien under,
(A) any Contractual Obligation to which the Borrower is a party or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower or the Borrower’s property is subject; or
(ii) violate any Law applicable to the Borrower.
     e) Amendment to Section 4.7. Section 4.7 of the Credit Agreement is hereby
amended by deleting the first sentence of such Section.
     f) Amendment to Section 4.10. Section 4.10 of the Credit Agreement is
hereby amended by deleting the first sentence of such Section it its entirety
and replacing it with the following:
Section 4.10 Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments, other Contractual Obligations and all corporate or
other restrictions to which the Borrower is subject, and all other matters known
to the Borrower, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

2



--------------------------------------------------------------------------------



 



     g) Amendment to Section 5.5. Section 5.5 of the Credit Agreement is hereby
amended by deleting the words “(except with respect to the Borrower’s properties
constituting Collateral)”.
     h) Amendment to Section 6.2. Subsection (d) of Section 6.2 of the Credit
Agreement is hereby amended by deleting the words “(other than the Collateral)”.
     i) Amendment to Section 6.5. Section 6.5 of the Credit Agreement is hereby
amended by deleting such Section it its entirety and replacing it with the
following:
Section 6.5 Restrictions on Transfer. The Borrower will not, directly or
indirectly, by voluntary or involuntary means, make any sale, transfer,
assignment or other disposition of any property or assets of the Borrower (other
than any Excluded Assets) with a fair market value in excess of an amount set
forth on Schedule 6.5 hereof to a member of the Borrower’s family, charitable
organization, a trust established for the benefit of a member of the Borrower’s
family or an Affiliate of the Borrower.
     j) Amendments to Section 7.1. Section 7.1 of the Credit Agreement is hereby
amended (i) by deleting subsections (e) and (k) of such Section in their
entirety and replacing them with the following subsections (e) and (k) as set
forth below, (ii) by deleting the word “or” at the end of clause (m), (iii) by
deleting the period at the end of clause (n) and replacing it with “; or”, and
(iv) by adding new subsections (o) and (p) as set forth below:
(e) Cross Payment Default. (A) The Borrower or FreedomRoads shall fail to make
any payment when due (whether by scheduled maturity, required prepayment, margin
call, acceleration, demand or otherwise but after giving effect to any
applicable grace period) in respect of any Indebtedness (other than Indebtedness
hereunder, or Indebtedness under the Second Credit Agreement or the
Adams/Lemonis Credit Agreement) having an aggregate notional or principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) equal to or
more than the Threshold Amount (“Material Financial Obligations”), or (B) the
Borrower or FreedomRoads shall fail to observe or perform any other agreement or
condition relating to any such Material Financial Obligation, or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, which results in the acceleration of such Material Financial
Obligation prior to its stated maturity; or
(k) Criminal Proceedings. The Borrower shall be indicted for a federal crime, a
punishment for which could include the forfeiture of any assets of the Borrower
which in the good faith judgment of the Lender could have a Material Adverse
Effect on the business of the Borrower; or
(o) Death or Permanent Disability. Adams shall die or suffer a Permanent
Disability; or

3



--------------------------------------------------------------------------------



 



(p) Second Credit Agreement and Adams/Lemonis Credit Agreement. (A) An Event of
Default (as defined in the Second Credit Agreement) has occurred and is
continuing or (B) an Event of Default (as defined in the Adams/Lemonis Credit
Agreement) has occurred and is continuing (other than an Event of Default under
Section 7.1(k) (Death; Permanent Disability) of the Adams/Lemonis Credit
Agreement with respect to Lemonis only).
     3. No Default; Representations and Warranties, etc. The Borrower hereby
confirms that, after giving effect to this Amendment, (a) the representations
and warranties of the Borrower contained in Article 4 of the Credit Agreement
and the other Transaction Documents are true and correct on and as of the date
hereof as if made on such date (except to the extent that such representations
and warranties expressly relate to an earlier date, in which event such
representations and warranties are true and correct on and as of such earlier
date); (b) the Borrower is in compliance with all of the terms and provisions
set forth in the Credit Agreement on its part to be observed or performed
thereunder; and (c) no Default or Event of Default has occurred and is
continuing.
     4. Conditions to Effectiveness. The effectiveness of this Amendment shall
be subject to the satisfaction of the following conditions precedent:
     a) Counterparts of Amendment. The Lender shall have received counterparts
of this Amendment duly executed by the Borrower.
     b) Other Documents. The Lender shall have received such documents,
instruments and certificates as the Lender or its counsel may reasonably request
relating to the Transaction Documents and any other legal matters relating to
the Borrower and the Credit Agreement, as amended by this Amendment.
     5. Miscellaneous.
     a) Except to the extent specifically amended hereby, the Credit Agreement,
the Transaction Documents and all related documents shall remain in full force
and effect. Whenever the terms or sections amended hereby shall be referred to
in the Credit Agreement, the Transaction Documents or such other documents
(whether directly or by incorporation into other defined terms), such defined
terms shall be deemed to refer to those terms or sections as amended by this
Amendment.
     b) This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument.
     c) This Amendment shall be governed by the laws of the State of New York,
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns.

4



--------------------------------------------------------------------------------



 



     d) The Borrower agrees to pay all reasonable costs and expenses, including
legal fees and disbursements, incurred by the Lender in connection with this
Amendment and the transactions contemplated hereby.
[Signature pages follow.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment which
shall be deemed to be a sealed instrument as of the date first above written.
BORROWER:

     
 
Name: Stephen Adams
   
 
   
Address for Notices:
     
 
   
 
Name: Stephen Adams Living Trust
   

Adams January 15, 2009 Credit Agreement Amendment Signature Page

 



--------------------------------------------------------------------------------



 



         
LENDER:
   
 
        THOR INDUSTRIES, INC.    
 
       
By:
       
Name:
 
 
   
Title:
       

Adams January 15, 2009 Credit Agreement Amendment Signature Page

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO CREDIT AGREEMENT
     This FIRST AMENDMENT TO CREDIT AGREEMENT is dated as of December 22, 2009
(this “Amendment”) by and between Stephen Adams, in his individual capacity, and
Stephen Adams and his successors, as trustee under the Stephen Adams Living
Trust (the “Trust” and, together with each of the foregoing Persons, the
“Borrower”), and Thor Industries, Inc. (the “Lender”).
     WHEREAS, the Borrower and the Lender are parties to that certain Credit
Agreement dated as of January 30, 2009 (the “Credit Agreement”); and
     WHEREAS, the Borrower and the Lender desire to modify and amend certain
provisions of the Credit Agreement, as provided herein.
     NOW, THEREFORE, in consideration of the foregoing and the agreements
contained herein, the parties agree that the Credit Agreement is hereby amended
as follows:
     1. Capitalized Terms. Any capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement,
as amended by this Amendment.
     2. Amendments to Credit Agreement.
     a) Amendment of Certain Defined Terms. Article 9 of the Credit Agreement is
hereby amended by (i) deleting the defined terms “Collateral”, “Collateral and
Guarantee Requirement”, “Security Documents” and “Transaction Liens”,
(ii) deleting the defined terms “Cash Interest Payment Date”, “Material Adverse
Effect”, “Maturity Date” and “Transaction Documents” and replacing each such
defined term in its entirety with the new definition of such term set forth
below, and (iii) adding the following new defined terms set forth below:
“Adams/Lemonis Credit Agreement” means that certain Credit Agreement, dated as
of December 22, 2009, by and between the Borrower, Marcus Lemonis and the Lender
(as amended, restated, supplemented or otherwise modified from time to time).
“Cash Interest Payment Date” means each of the following dates: April 30, 2009,
July 31, 2009, October 30, 2009, December 31, 2009, March 31, 2010, June 30,
2010, September 30, 2010, December 31, 2010, March 31, 2011, June 30, 2011,
September 30, 2011, December 31, 2011, March 31, 2012 and June 30, 2012, or if
any such day is not a Business Day, the next preceding Business Day.
“Excluded Assets” means, collectively, (i) any and all direct and indirect
legal, equitable and beneficial ownership interests of the Borrower in
FreedomRoads and any of its subsidiaries and (ii) any notes, instruments and
other documents evidencing Indebtedness owed to the Borrower by FreedomRoads or
any of its subsidiaries, and all rights of the Borrower in respect of such
Indebtedness.

1



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, properties, assets, liabilities (actual or
contingent), or financial condition of the Borrower; (b) a material impairment
of the ability of the Borrower to perform the Borrower’s obligations under any
Transaction Document to which the Borrower is a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Borrower of any Transaction Document to which the Borrower is a party.
“Maturity Date” means June 30, 2012, or if such day is not a Business Day, the
next preceding Business Day.
“Permanent Disability” shall be deemed to have occurred, with respect to any
Person, if (i) such Person becomes physically or mentally incapacitated or
disabled so that such Person is unable, with or without reasonable
accommodation, to perform substantially the same professional services as such
Person performed prior to incurring such incapacity or disability, and (ii) such
incapacity or disability continues for 90 consecutive days.
“Transaction Documents” means this Agreement, the Notes and each other
agreement, if any, executed pursuant to or in connection with the foregoing.
     b) Deletion of Certain Sections. The Credit Agreement is hereby amended by
deleting the following Sections: Section 2.4 (Mandatory Prepayments),
Section 3.1(g) (Collateral and Guarantee Requirement), Section 4.15 (Consents),
Section 5.8(b), Sections 6.2(a) and 6.2(c), Section 6.3 (Restrictive
Agreements), Section 7.1(i) (Lien Defects) and Sections 8.5(b) and 8.5(e).
     c) Deletion of Certain Exhibits. The Credit Agreement is hereby amended by
deleting Exhibit C (Form of Guarantee Agreement) and Exhibit D (Form of Pledge
Agreement).
     d) Amendments to Section 2.2. Section 2.2 of the Credit Agreement is hereby
amended by deleting subsection (b) of such Section in its entirety and replacing
it with the following:
(b) The Borrower hereby unconditionally promises to pay the Lender the aggregate
principal amount of the Loan outstanding (which, for the avoidance of doubt,
shall equal an aggregate principal amount of $10,000,000 less any repayments
prior to the Maturity Date) on the following dates in the respective amounts set
forth opposite such dates:

          Date   Amount  
June 30, 2010
  $ 1,000,000  
December 31, 2010
  $ 1,000,000  
June 30, 2011
  $ 1,000,000  
December 31, 2011
  $ 1,000,000  
June 30, 2012
  $ 6,000,000  

2



--------------------------------------------------------------------------------



 



     e) Amendment to Section 4.2. Section 4.2 of the Credit Agreement is hereby
amended by deleting such Section it its entirety and replacing it with the
following:
Section 4.2 Authorization; No Contravention. The execution and delivery of, and
the performance by the Borrower of his obligations under, each Transaction
Document to which the Borrower is party, do not and will not (i) conflict with,
or result in any breach or contravention of, or the creation of any Lien under,
(A) any Contractual Obligation to which the Borrower is a party or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower or the Borrower’s property is subject; or
(ii) violate any Law applicable to the Borrower.
     f) Amendment to Section 4.7. Section 4.7 of the Credit Agreement is hereby
amended by deleting the first sentence of such Section.
     g) Amendment to Section 4.10. Section 4.10 of the Credit Agreement is
hereby amended by deleting the first sentence of such Section it its entirety
and replacing it with the following:
Section 4.10 Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments, other Contractual Obligations and all corporate or
other restrictions to which the Borrower is subject, and all other matters known
to the Borrower, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.
     h) Amendment to Section 5.5. Section 5.5 of the Credit Agreement is hereby
amended by deleting the words “(except with respect to the Borrower’s properties
constituting Collateral)”.
     i) Amendment to Section 6.2. Subsection (d) of Section 6.2 of the Credit
Agreement is hereby amended by deleting the words “(other than the Collateral)”.
     j) Amendment to Section 6.5. Section 6.5 of the Credit Agreement is hereby
amended by deleting such Section it its entirety and replacing it with the
following:
Section 6.5 Restrictions on Transfer. The Borrower will not, directly or
indirectly, by voluntary or involuntary means, make any sale, transfer,
assignment or other disposition of any property or assets of the Borrower (other
than any Excluded Assets) with a fair market value in excess of an amount set
forth on Schedule 6.5 hereof to a member of the Borrower’s family, charitable
organization, a trust established for the benefit of a member of the Borrower’s
family or an Affiliate of the Borrower.
     k) Amendments to Section 7.1. Section 7.1 of the Credit Agreement is hereby
amended (i) by deleting subsections (e) and (k) of such Section in their
entirety and replacing them with the following subsections (e) and (k) as set
forth below, (ii) by deleting the word “or” at the end of clause (m), (iii) by
deleting the period at the end of clause (n) and replacing it with “; or”, and
(iv) by adding new subsections (o) and (p) as set forth below:

3



--------------------------------------------------------------------------------



 



(e) Cross Payment Default. (A) The Borrower or FreedomRoads shall fail to make
any payment when due (whether by scheduled maturity, required prepayment, margin
call, acceleration, demand or otherwise but after giving effect to any
applicable grace period) in respect of any Indebtedness (other than Indebtedness
hereunder or Indebtedness under the First Credit Agreement or the Adams/Lemonis
Credit Agreement) having an aggregate notional or principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) equal to or more
than the Threshold Amount (“Material Financial Obligations”), or (B) the
Borrower or FreedomRoads shall fail to observe or perform any other agreement or
condition relating to any such Material Financial Obligation, or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, which results in the acceleration of such Material Financial
Obligation prior to its stated maturity; or
(k) Criminal Proceedings. The Borrower shall be indicted for a federal crime, a
punishment for which could include the forfeiture of any assets of the Borrower
which in the good faith judgment of the Lender could have a Material Adverse
Effect on the business of the Borrower; or
(o) Death or Permanent Disability. Adams shall die or suffer a Permanent
Disability; or
(p) First Credit Agreement and Adams/Lemonis Credit Agreement. (A) An Event of
Default (as defined in the First Credit Agreement) has occurred and is
continuing or (B) an Event of Default (as defined in the Adams/Lemonis Credit
Agreement) has occurred and is continuing (other than an Event of Default under
Section 7.1(k) (Death; Permanent Disability) of the Adams/Lemonis Credit
Agreement with respect to Lemonis only).
     l) Amendment to the Note. The Note is hereby amended and restated in its
entirety in the form attached as Annex A hereto.
     3. No Default; Representations and Warranties, etc. The Borrower hereby
confirms that, after giving effect to this Amendment, (a) the representations
and warranties of the Borrower contained in Article 4 of the Credit Agreement
and the other Transaction Documents are true and correct on and as of the date
hereof as if made on such date (except to the extent that such representations
and warranties expressly relate to an earlier date, in which event such
representations and warranties are true and correct on and as of such earlier
date); (b) the Borrower is in compliance with all of the terms and provisions
set forth in the Credit Agreement on its part to be observed or performed
thereunder; and (c) no Default or Event of Default has occurred and is
continuing.
     4. Conditions to Effectiveness. The effectiveness of this Amendment shall
be subject to the satisfaction of the following conditions precedent:

4



--------------------------------------------------------------------------------



 



     a) Counterparts of Amendment. The Lender shall have received counterparts
of this Amendment duly executed by the Borrower.
     b) Other Documents. The Lender shall have received such documents,
instruments and certificates as the Lender or its counsel may reasonably request
relating to the Transaction Documents and any other legal matters relating to
the Borrower and the Credit Agreement, as amended by this Amendment.
     5. Miscellaneous.
     a) Except to the extent specifically amended hereby, the Credit Agreement,
the Transaction Documents and all related documents shall remain in full force
and effect. Whenever the terms or sections amended hereby shall be referred to
in the Credit Agreement, the Transaction Documents or such other documents
(whether directly or by incorporation into other defined terms), such defined
terms shall be deemed to refer to those terms or sections as amended by this
Amendment.
     b) This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument.
     c) This Amendment shall be governed by the laws of the State of New York,
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns.
     d) The Borrower agrees to pay all reasonable costs and expenses, including
legal fees and disbursements, incurred by the Lender in connection with this
Amendment and the transactions contemplated hereby.
[Signature pages follow.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment which
shall be deemed to be a sealed instrument as of the date first above written.
BORROWER:

     
 
   
 
Name: Stephen Adams
   
 
   
Address for Notices:
     
 
   
 
Name: Stephen Adams Living Trust
   

 



--------------------------------------------------------------------------------



 



LENDER:
THOR INDUSTRIES, INC.

         
By:
       
Name:
 
 
   
Title:
       

 



--------------------------------------------------------------------------------



 



Annex A
Amended and Restated Note

 



--------------------------------------------------------------------------------



 



NOTE

      $10,000,000.00   New York, New York     January 30, 2009

          FOR VALUE RECEIVED, Stephen Adams, in his individual capacity, and
Stephen Adams and his successors, as trustee under the Stephen Adams Living
Trust (collectively, the “Borrower”), hereby promises to pay to the order of
Thor Industries, Inc. or its registered assigns (the “Lender”), in lawful money
of the United States of America in immediately available funds in accordance
with the provisions of the Credit Agreement (as hereinafter defined) the
principal sum of ten million dollars ($10,000,000.00) plus any increases in
principal pursuant to the terms of the Credit Agreement.
          The Borrower also promises to pay interest on the unpaid principal
amount of the Loans made by the Lender in like money from the date hereof, until
such principal amount is paid in full, at the rates and at the times provided in
the Credit Agreement. All payments pursuant to this Note shall be made in
accordance with the requirements of the Credit Agreement.
          This Note is one of the Notes referred to in the Credit Agreement,
dated as of January 30, 2009 (as amended, restated, modified and/or supplemented
from time to time, the “Credit Agreement”), among the Borrower and the Lender.
This Note is subject to voluntary prepayment prior to the Maturity Date, in
whole or in part, as provided in the Credit Agreement.
          In case an Event of Default shall occur and be continuing, the
principal of and accrued interest on this Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.
          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.
          Any capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



         
 
 
 
STEPHEN ADAMS    
 
       
 
 
 
STEPHEN ADAMS LIVING TRUST    

Signature Page January 30, 2009 Adams Promissory Note

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
For the fiscal quarter ended:_____, 20[__]
This Compliance Certificate is delivered pursuant to that certain Credit
Agreement, dated as of December 22, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”; the capitalized terms
defined therein being used herein as therein defined), among Marcus Lemonis
(“Lemonis”), Stephen Adams (“Adams”) and Stephen Adams and his successors, as
trustee under the Stephen Adams Living Trust (the “Trust”, and together with
Lemonis and Adams, on a joint and several basis, the “Borrower”) and Thor
Industries, Inc. (the “Lender”). Capitalized terms used but not defined herein
shall have the respective meanings ascribed thereto in the Agreement.
Each of the undersigned hereby certifies as of the date hereof that he/it is
authorized to execute and deliver this Compliance Certificate on behalf of the
Borrower to the Lender, and that:
     1. Each of the undersigned has reviewed the terms of the Agreement and has
made, or caused to be made under his/its supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements delivered pursuant to Section 5.1(d)
of the Agreement. Such review has not disclosed the existence on and as of the
date hereof, and none of the undersigned has knowledge of the existence as of
the date hereof, of any event or condition that constitutes a Default or Event
of Default[, except for such conditions or events listed on Schedule 1 attached
hereto, specifying the nature and period of existence thereof and what action
the Borrower has taken, is taking, or proposes to take with respect thereto].
The Borrower has performed and observed each covenant and condition of the
Agreement and the other Transaction Documents applicable to it or him, as the
case may be.
     2. The representations and warranties of the Borrower set forth in the
Agreement and the other Transaction Documents, including without limitation the
representations and warranties set forth in Article 4 of the Agreement, are true
and correct in on and as of the date hereof (except to the extent they relate to
a specified date)[, except as set forth on Schedule 1 attached hereto][Include
updates to Schedule 4.7 or Schedule 4.13, if necessary.].
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Compliance
Certificate to be executed and delivered on this ___day of ______, 20_.

              BORROWER:
 
       
 
  By:    
 
       
 
      Marcus Lemonis
 
       
 
  By:    
 
       
 
      Stephen Adams
 
       
 
  By:    
 
       
 
      Stephen Adams Living Trust

 